KELLEY, Judge,
dissenting.
I respectfully dissent. The majority affirms what I believe to be an erroneous construction of the relevant statutes.
I believe that the conclusion reached by the majority constitutes an absurd result which was never intended by the General Assembly and which is contrary to the very language of the law.
When Act 1987-74 was enacted, it struck from statute the specific numerical salary figure then existing for part-time district attorneys for each of the counties, Second, Second Class A through Eighth Class. The Act then substituted, not a fixed salary, but a percentage of the salary of a judge of the court of common pleas.
I believe that the only reasonable construction for the elimination of a fixed salary, and the substitution therefore of a percentage of a judge’s salary, which is exclusively controlled by a separate Act by the General Assembly, is reliance upon the application of Act 1979-82, which states in pertinent part as follows:
(b) Salaries for all County Officers governed by this provision of the Act shall be fixed by the County Commissioners in the following manner: (Emphasis added.)
Act 1987-74 no longer fixed the salary of part-time district attorneys. The establishment of the salary for part-time district attorneys was by separate act fixing the salary of common pleas judges, not part-time district attorneys.
Accordingly, I conclude that it is an absurdity to believe that the General Assembly intended for the salary of part-time district attorneys to be subject to both the discretion of the County Commissioners and the General Assembly simultaneously. I believe a reading of the acts requires that the word “fixed” and the use of a percentage of the salary of common pleas judges clearly makes *657the reading of these statutes logical and consistent.
Therefore, I respectfully dissent.
PELLEGRINI, J., joins in this dissenting opinion.